United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 16, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-10137
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CYNTHIA FULLER,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-150-ALL-Y
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cynthia Fuller appeals the sentence she received pursuant to

her guilty-plea conviction for possession with intent to

distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C).    Fuller argues that her sentence of 57 months

violates the Eighth Amendment prohibition against cruel and

unusual punishment because the enhancement of her sentence for

possession of a firearm pursuant to U.S.S.G. § 2D1.1(b)(1)

rendered it grossly disproportionate to her offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-10137
                                -2-

     We review Fuller’s objections for plain error because she

raises them for the first time on appeal.   See United States v.

Knowles, 29 F.3d 947, 950-51 (5th Cir. 1994).   Fuller’s sentence

is not grossly disproportionate to her crime and therefore does

not violate the Eighth Amendment.   See United States v. Gonzales,

121 F.3d 928, 942-44 (5th Cir. 1997).

     Fuller also argues for the first time on appeal that the

increase of her sentence due to her possession of a firearm was

improper under Blakely v. Washington, 124 S. Ct. 2531, 2537

(2004), because that fact was not alleged in the indictment and

not found beyond a reasonable doubt by the district court or

admitted by her.   This contention is foreclosed by United States

v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition for cert.

filed (U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.